Citation Nr: 1808068	
Decision Date: 02/08/18    Archive Date: 02/20/18

DOCKET NO.  14-11 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for degenerative joint disease of the cervical spine, to include as secondary to a service-connected lumbar spine disability.

2.  Entitlement to service connection for degenerative joint disease of the cervical spine, to include as secondary to a service-connected lumbar spine disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and spouse


ATTORNEY FOR THE BOARD

S. Owen, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to November 1967 with the United States Marine Corp.  The Veteran also has Army Reserve service, including a period of active duty for training (ACDUTRA) from July 12, 2000 to July 28, 2000.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which, in part, denied reopening the claim of service connection for a cervical spine disability on the basis that the evidence submitted was not material.

Despite the RO's action, the Board must perform its own de novo review of whether new and material evidence has been received to reopen the claim of service connection for a cervical spine disability before addressing the claim on its merits.  See 38 U.S.C. § 7104 (2012); see also Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

In October 2016, the Veteran testified at a Travel Board hearing before the undersigned Veteran's Law Judge at the RO in San Antonio, Texas.  A transcript of the hearing is associated with the claims file.  

Subsequent to the May 2016 supplemental statement of the case, and on the day of the Veteran's hearing, the Veteran submitted additional evidence in the form of a private opinion from his physician.  If new evidence is submitted with or subsequent to a substantive appeal received on or after February 2, 2013, then it is subject to initial review by the Board unless the Veteran explicitly requests Agency of Jurisdiction (AOJ) consideration.  38 U.S.C. § 7105(e) (2012).  The Veteran's substantive appeal was submitted on May 12, 2016, or after February 2, 2013.  The record does not reflect that the Veteran requested the AOJ to review the evidence; therefore the evidence is subject to initial review by the Board.  

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  In April 2006, the RO denied service connection for a cervical spine disability secondary to a lumbar spine disability on the basis that the evidence did not show that the cervical degenerative joint disease was related to the service-connected lumbar spine disability.  The Veteran did not file a notice of disagreement; therefore, the decision became final.

2.  In October 2008, the RO reopened the claim of service connection for a cervical spine disability, but continued to deny the claim on the merits on the basis that the evidence did not show that the cervical degenerative joint disease was incurred in or caused by active service or within any applicable presumptive period, nor did the evidence show that the cervical spine disability was secondary to the service-connected lumbar spine disability.  The Veteran did not file a notice of disagreement; therefore, the decision became final.

3.  Evidence received since the October 2008 rating decision raises a reasonable possibility of substantiating the underlying claim of service connection for a cervical spine disability and therefore is material evidence.

4.  The current cervical spine disability is not related to a period of ACDUTRA and is proximately due to or aggravated by a service-connected lumbar spine disability.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the Veteran's claim of service connection for a cervical spine disability.  38 U.S.C. §§ 5108, 7105(c) (2012); 38 C.F.R. § 3.156 (2017).

2.  The criteria for the establishment of service connection for a cervical spine disability have not been met.  38 U.S.C. §§ 1101, 1112, 1113, 1131, 5107 (2012); 38 C.F.R. § 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C. §§ 5100, 5103, 5013A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in the development of the claim at issue by notice letter dated in October 2012.  See 38 U.S.C. §§ 5102, 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The VCAA also provides that VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C. § 5103A; 38 C.F.R § 3.159(c).  Here, the Veteran's service records pertaining to his injury, VA records, and private treatment records identified by the Veteran have been obtained and associated with the claims file.  The Veteran was afforded VA examinations in September 2005, June 2008, and February 2016.  The examinations are of record.  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examination reports reflect that relevant records were reviewed and the examiner personally interviewed and examined the Veteran, including eliciting a history from him, and offered opinions.  

Here, the Veteran does not assert that VA violated its duty to assist or that there are any outstanding records VA should obtain on his behalf.  No further notice or assistance is thus needed.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (VCAA notice and assistance errors, even when shown to have occurred, are not presumptively prejudicial, but instead must be judged on an individual case-by-case basis, and, as the pleading party attacking the agency's decision, the claimant bears the burden of proof of not only establishing this error, but also, above and beyond that, showing that it is unduly prejudicial or outcome determinative of his claim).

The Veteran has been afforded a meaningful opportunity to participate effectively in the processing of the claim, including by submission of statements and arguments.  Based upon the foregoing, the duties to notify and assist the Veteran have been met, and no further action is necessary to assist the Veteran in substantiating this claim.

Petition to Reopen Claim

Governing regulations provide that an appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200.  Rating actions from which an appeal is not timely perfected become final.  38 U.S.C. §7105; 38 C.F.R. § 20.1103.  A final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C. § 5108.

In general, if new and material evidence is presented or secured with respect to a finally adjudicated claim, VA shall reopen and review the claim.  38 U.S.C. § 5108; 38 C.F.R. § 3.156.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. 

New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether new and material evidence has been submitted, the Board must consider the specific reasons for the prior denial.  Evans v. Brown, 9 Vet. App 273, 283 (1996); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The provisions of 38 C.F.R. § 3.156(a) create a low threshold, with the phrase "raises a reasonable possibility of substantiating the claim" enabling rather than precluding reopening and not constituting a third requirement that must be met before the claim is reopened.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).  For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In an April 2006 rating decision, the Veteran was denied service connection for a cervical spine disability secondary to a lumbar spine disability on the basis that the evidence did not show that the cervical degenerative joint disease was related to the service-connected lumbar spine disability.  The Veteran did not file a notice of disagreement.

In January 2008, the Veteran attempted to reopen his claim of service connection for a cervical spine disability.  In an October 2008 rating decision, the RO reopened the claim, but continued to deny the claim on the merits on the basis that the evidence did not show that the cervical degenerative joint disease was incurred in or caused by active service or within any applicable presumptive period, nor did the evidence show that the cervical spine disability was secondary to the service-connected lumbar spine disability.  The Veteran did not file a notice of disagreement.

In August 2012, the Veteran attempted to reopen his claim of service connection for a cervical spine disability.  In a November 2012 rating decision, the RO denied reopening the claim of service connection for a cervical spine disability on the basis that newly submitted evidence was not material.  The Veteran filed a notice of disagreement in December 2012. 

Since the October 2008 rating decision, evidence added to the claims file includes VA treatment records, buddy statements, a February 2016 VA examination, a September 2016 private medical opinion, and October 2016 testimony from the Veteran.

The Veteran submitted a letter dated in September 2016 from a private physician.  The physician examined the Veteran and found that the Veteran suffered an injury in service that resulted in a lumbar spine disability.  The physician found that the Veteran had multilevel disc protrusion at C5-C6 and C6-C7 with central foraminal stenosis, as well as lateral recess stenosis or subarticular recess stenosis at the L4-L5, greater than L5-S1 levels, more particularly at the L5-S1 level with foraminal stenosis impinging upon the nerve roots.  Therefore, the physician opined that it was more likely that the Veteran's cervical neck disability was associated with his service-connected lumbar disability. 

Here, the Board finds that new and material evidence within the meaning of 38 C.F.R. § 3.156(a) has been received since the last final October 2008 rating decision. 

The Veteran has a current cervical spine disability and reports that these symptoms have continued since an injury in service.

Thus, new evidence submitted since the October 2008 rating decision, when considered with previous evidence of record, relates to unestablished facts necessary to substantiate the claim.  Therefore, new and material evidence has been received since the October 2008 rating decision, and reopening the claim of service connection for a cervical spine disability is warranted.  The Veteran's appeal is granted only to this extent. 

Service Connection Laws and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The U.S. Court of Appeals for Veterans Claims (Court) has held that "Congress specifically limits entitlement to service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability, there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310(a).  The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  To prevail on the issue of secondary service causation, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995). 

Degenerative arthritis is a chronic disease under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303(b) do apply.  Fountain v. McDonald, 27 Vet. App. 258, 274-75; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of a "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With a chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b). 

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, such as arthritis, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C. §§ 1101, 1112, 1113, 1137 (2012); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id. 

The law provides that active military service is active duty.  This includes any period of active duty for training (ACDUTRA) during which the individual was disabled from a disease or an injury incurred in the line of duty.  Active service also includes a period of inactive duty training (INACDUTRA) during which the Veteran was disabled from an injury incurred in the line of duty during such training.  However, service connection is granted only for injuries, not diseases, incurred during inactive duty training.  38 U.S.C. § 101 (24); 38 C.F.R. § 3.6(a) (2017); see also VAOPGCPREC 86-90; Brooks v. Brown, 5 Vet. App. 484, 485-486 (1993). 

When a claim for service connection is based on a period of ACDUTRA, there must be some evidence that the appellant became disabled as a result of a disease or injury incurred or aggravated in the line of duty during the period of ACDUTRA; or for INACDUTRA, there must be some evidence that the appellant became disabled as a result of an injury (not disease) incurred or aggravated in the line of duty during the period of INACDUTRA.  Smith v. Shinseki, 24 Vet. App. 40, 47 (2010). In the absence of such evidence, the period of ACDUTRA or INACDUTRA would not qualify as "active military, naval, or air service," and the appellant would not qualify as a "veteran" by virtue of ACDUTRA service alone. Id.; see also 38 U.S.C.A. § 101 (2), (24); 38 C.F.R. §§ 3.1 (d), 3.6(d). 

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  It may also include statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1). 

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of a disability or symptoms of disability subject to lay observation.  38 U.S.C. § 1154(a) (2012); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis; or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the veteran.  See 38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102 (2017). 

Analysis

The Veteran contends that service connection is warranted for a cervical spine disability, to include as secondary to a lumbar spine disability.  Specifically, he states that while serving with the National Guard in July 2000, he hurt his back and neck when he fell off the back of a truck and a box fell on top of him.  See October 2016 hearing transcript.

An incident report reflects that on July 14, 2000, the Veteran suffered an injury incurred in the line of duty during a period of active duty for training with his unit.  The report reflects that while moving equipment and supplies on a military vehicle, the Veteran lost his balance and fell off the vehicle and hit the ground.  The Veteran reported pain on his lower back area and right leg.  An associated medical record dated July 15, 2000 reflects that the Veteran reported pain radiating to his lower right extremity and numbness.  The Veteran was diagnosed with muscle spasm of the lower back and prescribed naproxen, cyclobenzaprine, and light duty.  On July 19, 2000, the Veteran reported continuing back pain and right leg numbness.  He was diagnosed with resolving back pain and was told to continue taking naproxen, to use flexeril, and to report back to duty.  There are no notations reflecting complaints of or treatment for cervical spine pain or disability.

An August 2000 private treatment record reflects continuing complaints of lumbar pain and right thigh pain.  The Veteran was diagnosed with right lumbosacral strain, rule out right lumbar radiculopathy (unlikely) and right lateral femorocutaneous neuropathy (neuralgia), rule out right L2 or L3 radiculopathy.  There are no indications of complaints of or treatment for cervical spine pain or disability.

In August 2000, the Veteran filed a claim for service connection for low back pain and right leg numbness.  On an October 2000 VA examination, the Veteran reported pain in his entire back, aching, constant, and moderate, radiating to his lower right extremity.  An associated MRI revealed concentric bulging of the annulus at L4-5, mild narrowing of the neural foramina at L3-4, and minimal bulging annulus.  There is no indication that the Veteran reported cervical spine pain.  A November 2000 MRI revealed degenerative disc disease at L4-L5.  A January 2001 VA examiner opined that while the lumbar osteoarthritic changes could not be attributed to the Veteran's fall, as those changes would develop over many years, not in months as was in the current case, the bulging annulus could have been caused by the fall as described. 

In May 2001, the RO granted service connection for a back disability based on the injury sustained during a period of active duty for training in July 2000. 

VA treatment records reflect that in August 2001, the Veteran reported chronic low backaches and "nuckal aches."  In October 2001, the Veteran complained of chronic "nuckalaches" and cervical spine imaging was ordered; however, there was no report generated.  In April 2002, the Veteran reported injuring his back while on active duty after a fall, and that he had constant neck and whole back pain.  A November 2002 treatment record reflects a history of chronic cervical and low back pain.  In October 2004, the Veteran reported cervical pain radiating to his right arm and in February 2005, the Veteran was noted to have cervical pain secondary to myositis.  

A July 2005 statement from the Veteran's spouse states that his neck was very stiff and he could hardly move it. 

The Veteran was afforded a VA examination in September 2005.  The examination report reflects that the Veteran reported onset of constant cervical pain after a fall in the Army that radiated to his arms.  The examiner diagnosed the Veteran with mild to moderate osteophytes (degenerative joint disease) at C5-C6, with mild narrowing of the intervertebral disc space (degenerative disc disease).  Mild narrowing of the C6-C7 disc space was also noted.  The examiner noted that the Veteran did not complain of upper back or cervical pain after the accident and did not seek treatment for cervical pain until August 2001, more than a year after discharge.  Since cervical and lumbar spine are different anatomical areas with different nerve supplies, the examiner opined that the Veteran's cervical spine disability was not caused by or secondary to his service-connected lumbar disability.

Treatment records reflect that the Veteran continued to report cervical spine pain.  See January and April 2006 VA treatment records.  An April 2008 private treatment record notes chronic cervical pain and chronic low back pain secondary to a herniated disc. 

A June 2008 VA examination report reflects that the examiner diagnosed the Veteran with cervical degenerative disc disease and cervical myositis, but the examiner found that the cervical degenerative disc disease was not at least as likely as not secondary to the service-connected lumbar disability, noting that the Veteran did not complain of cervical pain during the initial evaluation after his fall. 

In May 2014, the Veteran submitted a buddy statement from B.T. dated June 26, 2000.  B.T. stated that he had known the Veteran for many years and served with him on active duty in the Reserves.  B.T. stated that he witnessed the Veteran fall from the truck and that the Veteran complained of pain in his neck, shoulder, and low back, but refused medical treatment at the time.  However, the next morning, B.T. drove the Veteran to the dispensary to receive treatment. 

The Veteran was afforded a VA examination in February 2016.  The examiner extensively reviewed the Veteran's medical history and his diagnosis of cervical spondylosis in September 2005.  The examiner found that there was no evidence to suggest that the Veteran injured his neck at the time he fell off the truck during service, as there were no complaints of neck pain, loss of range of motion, or other symptoms until over a year after the incident.  The examiner noted that a cervical MRI showed degenerative joint disease (cervical spondylosis), which is a common accompaniment to advancing age.  However, there was no evidence of a traumatically-induced neck condition.  Therefore, the examiner opined that the Veteran's cervical spine disability was less likely than not incurred in or caused by the fall off of the truck during service.  The examiner further opined that the Veteran's cervical spine disability was less likely than not aggravated beyond its natural progression by his service-connected lumbar spine degenerative disc disease.  The examiner noted that the lumbar spine is separated from the cervical spine by the thoracic spine, and as such, there is no mechanical connection between the two parts of the spine and no plausible mechanism for the service-connected degenerative disc disease of the lumbar spine to affect the cervical spine.  The examiner found that both parts of the spine were affected by normal aging, resulting in progressive arthritic changes in both areas.  However, there was no evidence that degenerative arthritis in one area causes, worsens, or aggravates degenerative arthritis in another.  

The Veteran submitted a letter from his private physician dated in September 2016.  The physician noted having seen the Veteran and that the Veteran reported having had the cervical spine disability since he was serving in the military.  The Veteran reported that he suffered an injury and started experiencing his lumbar spine disability.  The physician found that the Veteran had multilevel disc protrusion at C5-C6 and C6-C7 with central foraminal stenosis, as well as particularly lateral recess stenosis or subarticular recess stenosis at the L4-L5, greater than L5-S1 levels, more particularly at the L5-S1 level with foraminal stenosis impinging upon the nerve roots.  The physician opined that the Veteran's cervical neck condition was associated with his service-connected lumbar spine condition, as the Veteran had long service in the Army as an instructor, and that with reasonable medical probability, it was more likely that the Veteran's cervical neck disability was associated with this lumbar spine disability.

The Board finds the February 2016 VA examiner's opinion is persuasive as the opinion is informed by a thorough review and analysis of the Veteran's service treatment records concerning his fall and post-service treatment records regarding complaints of cervical pain. The examiner's opinion reflects clear and unequivocal conclusions regarding the relationship between the Veteran's current cervical spine disability and the July 2000 incident that occurred during ACDUTRA.  The reasoning adequately shows that the examiner's conclusion is supported by the relevant and material information and is factually accurate, fully articulated, and based on sound reasoning. Thus, the opinion carries significant probative weight.

The Board acknowledges the September 2016 private opinion but finds that it is inadequate to establish service connection.  Although the physician noted the Veteran's reported history and current cervical and lumbar spine disabilities, the physician did not provide a rationale or basis for the opinion that the Veteran's cervical disability was associated with his lumbar spine disability.  Therefore, the Board has assigned the opinion less probative weight.

The Board also acknowledges the buddy statement of B.T.  However, the Board notes that the statement was submitted approximately 14 years after the Veteran's fall in July 2000, and the statement is dated one month prior to the occurrence of the fall.  

The Board finds that the objective medical evidence of record does not identify complaints of or treatment for cervical pain during the period of ACDUTRA.  

With regards to the Veteran's statements that his cervical neck pain started in service, the Board acknowledges that a claimant is generally competent to introduce lay testimony of observable symptoms of disability and continuity of such symptoms.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  However, as a lay person, the Veteran is not competent to provide a medical diagnosis regarding the onset and underlying cause of his cervical spine disability; such a matter requires medical expertise and laboratory testing.  See id. at 1377 (noting general competence to testify as to symptoms but not to provide medical diagnosis).  Thus, the Board accords significantly greater probative value to the objective medical evidence of record which reflects onset of cervical neck pain more than one year after separation and the opinions rendered in the above VA examination reports than to the lay assertions regarding the onset and underlying cause of the Veteran's cervical spine disability.

The preponderance of the evidence indicates that the Veteran's current cervical spine disability was not incurred during ACDUTRA and is not otherwise related to service, to include as secondary to a service-connected lumbar spine disability.  As the preponderance of the evidence is against the claim of service connection for a cervical spine disability, the benefit-of-the-doubt doctrine does not apply, and the claim must be denied.  38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102 (2017).

ORDER

New and material evidence having been received, the petition to reopen the claim of service connection for a cervical spine disability is granted. 

Entitlement to service connection for a cervical spine disability is denied.




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


